Exhibit 10.54
(T3MOTION LOGO) [a59023a5902303.gif]
T3 Motion, Inc.
STOCK OPTION AGREEMENT
RECITALS
     A. The Board has adopted the Plan for the purpose of retaining the services
of selected Employees, non-employee members of the Board or the Board of
Directors of any Parent or Subsidiary and consultants and other independent
advisors in the service of the Corporation (or any Parent or Subsidiary).
     B. Optionee is to render valuable services to the Corporation (or a Parent
or Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s grant
of an option to Optionee.
     C. All capitalized terms in this Agreement shall have the meaning assigned
to them in the attached Appendix.
          NOW, THEREFORE, it is hereby agreed as follows:
          1. Grant of Option. The Corporation hereby grants to Optionee, as of
the Grant Date, an option to purchase up to the number of Option Shares
specified in the Grant/Release. The Option Shares shall be purchasable from time
to time during the option term specified in Paragraph 2 at the Exercise Price.
          2. Option Term. This option shall have a term of ten (10) years
measured from the Grant Date and shall accordingly expire at the close of
business on the Expiration Date, unless sooner terminated in accordance with
Paragraph 5 or 6.
          3. Limited Transferability. During Optionee’s lifetime, this option
shall be exercisable only by Optionee and shall not be assignable or
transferable other than by will or by the laws of descent and distribution
following Optionee’s death.
          4. Dates of Exercise. This option shall become exercisable for the
Option Shares in one or more installments as specified in the Grant/Release. As
the option becomes exercisable for such installments, those installments shall
accumulate and the option shall remain exercisable for the accumulated
installments until the Expiration Date or sooner termination of the option term
under Paragraph 5 or 6.
          5. Cessation of Service. The option term specified in Paragraph 2
shall terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:





--------------------------------------------------------------------------------



 



               (a) Should Optionee cease to remain in Service for any reason
(other than death or Disability) while this option is outstanding, then Optionee
shall have a period of three (3) months (commencing with the date of such
cessation of Service) during which to exercise this option, but in no event
shall this option be exercisable at any time after the Expiration Date.
               (b) Should Optionee die while this option is outstanding, then
the personal representative of Optionee’s estate or the person or persons to
whom the option is transferred pursuant to Optionee’s will or in accordance with
the laws of inheritance shall have the right to exercise this option. Such right
shall lapse, and this option shall cease to be outstanding, upon the earlier of
(i) the expiration of the twelve (12) month period measured from the date of
Optionee’s death or (ii) the Expiration Date.
               (c) Should Optionee cease Service by reason of Disability while
this option is outstanding, then Optionee shall have a period of twelve
(12) months (commencing with the date of such cessation of Service) during which
to exercise this option. In no event shall this option be exercisable at any
time after the Expiration Date.
Note: Exercise of this option on a date later than three (3) months following
cessation of Service due to Disability will result in loss of favorable
Incentive Option treatment, unless such Disability constitutes Permanent
Disability. In the event that Incentive Option treatment is not available, this
option will be taxed as a Non-Statutory Option upon exercise.
               (d) During the limited period of post-Service exercisability,
this option may not be exercised in the aggregate for more than the number of
Option Shares in which Optionee is, at the time of Optionee’s cessation of
Service, vested pursuant to the Vesting Schedule specified in the Grant/Release.
Upon the expiration of such limited exercise period or (if earlier) upon the
Expiration Date, this option shall terminate and cease to be outstanding for any
vested Option Shares for which the option has not been exercised. To the extent
Optionee is not vested in the Option Shares at the time of Optionee’s cessation
of Service, this option shall immediately terminate and cease to be outstanding
with respect to those shares.
               (e) In the event of a Corporate Transaction, the provisions of
Paragraph 6 shall govern the period for which this option is to remain
exercisable following Optionee’s cessation of Service and shall supersede any
provisions to the contrary in this paragraph.

2



--------------------------------------------------------------------------------



 



          6. Corporate Transaction
               (a) The vesting provisions set forth in the Grant/Release shall
apply in the event of a Corporate Transaction (as defined in the appendix to
this Agreement).
               (b) Immediately following the Corporate Transaction, this option
shall terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) in connection with the Corporate
Transaction.
               (c) If this option is assumed in connection with a Corporate
Transaction, then this option shall be appropriately adjusted, immediately after
such Corporate Transaction, to apply to the number and class of securities which
would have been issuable to Optionee in consummation of such Corporate
Transaction had the option been exercised immediately prior to such Corporate
Transaction, and appropriate adjustments shall also be made to (i) the number
and class of securities available for issuance under the Plan following the
consummation of such Corporate Transaction and (ii) the Exercise Price,
provided, the aggregate Exercise Price shall remain the same.
               (d) This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
          7. Adjustment in Option Shares. Should any change be made to the
Common Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, appropriate adjustments shall be made to (i) the total number
and/or class of securities subject to this option and (ii) the Exercise Price in
order to reflect such change and thereby preclude a dilution or enlargement of
benefits hereunder.
          8. Shareholder Rights. The holder of this option shall not have any
shareholder rights with respect to the Option Shares until such person shall
have exercised the option, paid the Exercise Price and become a holder of record
of the purchased shares.
          9. Manner of Exercising Option.
               (a) In order to exercise this option with respect to all or any
part of the Option Shares for which this option is at the time exercisable,
Optionee (or any other person or persons exercising the option) must take the
following actions:

3



--------------------------------------------------------------------------------



 



               (i) Execute and deliver to the Corporation a Purchase Agreement
for the Option Shares for which the option is exercised.
               (ii) Pay the aggregate Exercise Price for the purchased shares in
one or more of the following forms:
               (A) Cash or check made payable to the Corporation; or
               (B) a promissory note payable to the Corporation, but only to the
extent authorized by the Plan Administrator in accordance with Paragraph 14.
     Should the Common Stock be registered under Section 12(g) of the 1934 Act
at the time the option is exercised, then the Exercise Price may also be paid as
follows:
               (C) in shares of Common Stock held by Optionee (or any other
person or persons exercising the option) for the requisite period necessary to
avoid a charge to the Corporation’s earnings for financial reporting purposes
and valued at Fair Market Value on the Exercise Date; or
               (D) to the extent the option is exercised for vested Option
Shares, through a special sale and remittance procedure pursuant to which
Optionee (or any other person or persons exercising the option) shall
concurrently provide irrevocable instructions (a) to a Corporation-designated
brokerage firm to effect the immediate sale of the purchased shares and remit to
the Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate Exercise Price payable for the purchased
shares plus all applicable Federal, state and local income and employment taxes
required to be withheld by the Corporation by reason of such exercise and (b) to
the Corporation to deliver the certificates for the purchased shares directly to
such brokerage firm in order to complete the sale.
     Except to the extent the sale and remittance procedure is utilized in
connection with the option exercise, payment of the Exercise Price must
accompany the Purchase Agreement delivered to the Corporation in connection with
the option exercise.
               (iii) Furnish to the Corporation appropriate documentation that
the person or persons exercising the option (if other than Optionee) have the
right to exercise this option.

4



--------------------------------------------------------------------------------



 



               (iv) Execute and deliver to the Corporation such written
representations as may be requested by the Corporation in order for it to comply
with the applicable requirements of Federal and state securities laws.
               (v) Make appropriate arrangements with the Corporation (or Parent
or Subsidiary employing or retaining Optionee) for the satisfaction of all
federal, state and local income and employment tax withholding requirements
applicable to the option exercise.
               (b) As soon as practical after the Exercise Date, the Corporation
shall issue to or on behalf of Optionee (or any other person or persons
exercising this option) a certificate for the purchased Option Shares, with the
appropriate legends affixed thereto.
               (c) In no event may this option be exercised for any fractional
shares.
          10. RIGHT OF FIRST REFUSAL. OPTIONEE HEREBY AGREES THAT ALL OPTION
SHARES ACQUIRED UPON THE EXERCISE OF THE OPTION SHALL BE SUBJECT TO RIGHTS OF
FIRST REFUSAL EXERCISABLE BY THE CORPORATION AND ITS ASSIGNS. THE TERMS OF SUCH
RIGHTS ARE SPECIFIED IN THE PURCHASE AGREEMENT ATTACHED AS EXHIBIT B TO THE
GRANT/RELEASE.
          11. Compliance with Laws and Regulations.
               (a) The exercise of this option and the issuance of the Option
Shares upon such exercise shall be subject to compliance by the Corporation and
Optionee with all applicable requirements of law relating thereto and with all
applicable regulations of any stock exchange (or the Nasdaq National Market, if
applicable) on which the Common Stock may be listed for trading at the time of
such exercise and issuance.
               (b) The inability of the Corporation to obtain approval from any
regulatory body having authority deemed by the Corporation to be necessary to
the lawful issuance and sale of any Common Stock pursuant to this option shall
relieve the Corporation of any liability with respect to the non-issuance or
sale of the Common Stock as to which such approval shall not have been obtained.
The Corporation, however, shall use its best efforts to obtain all such
approvals.
          12. Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and

5



--------------------------------------------------------------------------------



 



be binding upon, the Corporation and its successors and assigns and Optionee,
Optionee’s assigns and the legal representatives, heirs and legatees of
Optionee’s estate.
          13. Notices. Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices. Any notice required to be
given or delivered to Optionee shall be in writing and addressed to Optionee at
the address indicated below Optionee’s signature line on the Grant/Release. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
          14. Financing. The Plan Administrator may, in its absolute discretion
and without any obligation to do so, permit Optionee to pay the Exercise Price
for the purchased Option Shares by delivering a full-recourse, interest-bearing
promissory note secured by those Option Shares. The payment schedule in effect
for any such promissory note shall be established by the Plan Administrator in
its sole discretion.
          15. Construction. This Agreement and the option evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan. All decisions of the Plan Administrator with
respect to any question or issue arising under the Plan or this Agreement shall
be conclusive and binding on all persons having an interest in this option.
          16. Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of California without
resort to that state’s conflict-of-laws rules.
          17. Shareholder Approval. If the Option Shares covered by this
Agreement exceed, as of the Grant Date, the number of shares of Common Stock
which may be issued under the Plan as last approved by the shareholders, then
this option shall be void with respect to such excess shares, unless shareholder
approval of an amendment sufficiently increasing the number of shares of Common
Stock issuable under the Plan is obtained in accordance with the provisions of
the Plan.
          18. Additional Terms. Applicable to an Incentive Option. In the event
this option is designated an Incentive Option in the Grant/Release, the
following terms and conditions shall also apply to the grant:
               (a) This option shall cease to qualify for favorable tax
treatment as an Incentive Option if (and to the extent) this option is exercised
for one or more Option Shares: (i) more than three (3) months after the date
Optionee ceases to be an Employee for any reason other than death or Permanent
Disability or (ii) more than twelve (12) months after the date Optionee ceases
to be an Employee by reason of Permanent Disability.

6



--------------------------------------------------------------------------------



 



               (b) This option shall not become exercisable in the calendar year
in which granted if (and to the extent) the aggregate Fair Market Value
(determined at the Grant Date) of the Common Stock for which this option would
otherwise first become exercisable in such calendar year would, when added to
the aggregate value (determined as of the respective date or dates of grant) of
the Common Stock and any other securities for which one or more other Incentive
Options granted to Optionee prior to the Grant Date (whether under the Plan or
any other option plan of the Corporation or any Parent or Subsidiary) first
become exercisable during the same calendar year, exceed One Hundred Thousand
Dollars ($100,000) in the aggregate. To the extent the exercisability of this
option is deferred by reason of the foregoing limitation, the deferred portion
shall become exercisable in the first calendar year or years thereafter in which
the One Hundred Thousand Dollar ($100,000) limitation of this Paragraph 18(b)
would not be contravened, but such deferral shall in all events end (i)
immediately prior to the effective date of a Corporate Transaction in which this
option is not to be assumed or (ii) a termination of employment for any reason
other than Misconduct, whereupon the option shall become immediately exercisable
as a Non-Statutory Option for the deferred portion of the Option Shares.
               (c) Should Optionee hold, in addition to this option, one or more
other options to purchase Common Stock which become exercisable for the first
time in the same calendar year as this option, then the foregoing limitations on
the exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted.

7



--------------------------------------------------------------------------------



 



APPENDIX
     The following definitions shall be in effect under the Agreement:

  1.   Agreement shall mean this Stock Option Agreement.

  2.   Board shall mean the Corporation’s Board of Directors.

  3.   Code shall mean the Internal Revenue Code of 1986, as amended.

  4.   Common Stock shall mean the Corporation’s common stock.

  5.   Corporate Transaction shall mean either of the following
shareholder-approved transactions to which the Corporation is a party:

     (a) a merger or consolidation in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or
     (b) The sale, transfer or other disposition of all or substantially all of
the Corporation’s assets in complete liquidation or dissolution of the
Corporation.

  6.   Corporation shall mean T3 Motion, Inc., a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of T3 Motion, Inc. which shall by appropriate action adopt the Plan.

  7.   Disability shall mean the inability of Optionee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment and shall be determined by the Plan Administrator on the basis
of such medical evidence as the Plan Administrator deems warranted under the
circumstances. Disability shall be deemed to constitute Permanent Disability in
the event that such Disability is expected to result in death or has lasted or
can be expected to last for a continuous period of twelve (12) months or more.

  8.   Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.

8



--------------------------------------------------------------------------------



 



  9.   Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.

  10.   Exercise Price shall mean the exercise price payable per Option Share as
specified in the Grant/Release.

  11.   Expiration Date shall mean the date on which the option expires as
specified in the Grant/Release.

  12.   Fair Market Value per share of Common Stock on any relevant date shall
be determined in accordance with the following provisions:

     (a) If the Common Stock is at the time traded on the Nasdaq National
Market, then the Fair Market Value shall be the closing selling price per share
of Common Stock on the date in question, as the price is reported by the
National Association of Securities Dealers on the Nasdaq National Market or any
successor system. If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.
     (b) If the Common Stock is at the time listed on any Stock Exchange, then
the Fair Market Value shall be the closing selling price per share of Common
Stock on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.
     (c) If the Common Stock is at the time neither listed on any Stock Exchange
nor traded on the Nasdaq National Market, then the Fair Market Value shall be
determined by the Plan Administrator after taking into account such factors as
the Plan Administrator shall deem appropriate.

  13.   Grant Date shall mean the date of grant of the option as specified in
the Grant/ Release.

  14.   Grant/Release shall mean the Grant of Stock Option/Release accompanying
the Agreement, pursuant to which Optionee has been informed of the basic terms
of the option evidenced hereby and has released any other equity rights
concerning the Corporation.

9



--------------------------------------------------------------------------------



 



  15.   Incentive Option shall mean an option which satisfies the requirements
of Code Section 422.

  16.   Misconduct shall mean the commission of any act of fraud, embezzlement
or dishonesty by Optionee, any unauthorized use or disclosure by Optionee of
confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or any other intentional misconduct by Optionee adversely affecting
the business or affairs of the Corporation (or any Parent or Subsidiary) in a
material manner. The foregoing definition shall not be deemed to be inclusive of
all the acts or omissions which the Corporation (or any Parent or Subsidiary)
may consider as grounds for the dismissal or discharge of Optionee or any other
individual in the Service of the Corporation (or any Parent or Subsidiary).

  17.   1934 Act shall mean the Securities Exchange Act of 1934, as amended.

  18.   Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.

  19.   Option Shares shall mean the number of shares of Common Stock subject to
the option.

  20.   Optionee shall mean the person to whom the option is granted as
specified in the Grant/Release.

  21.   Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

  22.   Plan shall mean the Corporation’s 2010 Stock Option/Stock Issuance Plan.

  23.   Plan Administrator shall mean either the Board or a committee of the
Board acting in its capacity as administrator of the Plan.

  24.   Purchase Agreement shall mean the stock purchase agreement in
substantially the form of Exhibit B to the Grant/Release.

  25.   Service shall mean the Optionee’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee,

10



--------------------------------------------------------------------------------



 



      a non-employee member of the Board of Directors or an independent
consultant.

  26.   Stock Exchange shall mean the American Stock Exchange or the New York
Stock Exchange.

  27.   Subsidiary shall mean (i) any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain, or (ii) so long as Ki Y. Nam (and/or his respective
family members or trusts) collectively own, directly or indirectly, more than
fifty percent (50%) of the total combined voting power of all classes of
securities of the Corporation, any corporation or other business entity in which
Ki Y. Nam (and/or his respective family members or trusts) collectively own,
directly or indirectly, more than fifty percent (50%) of the total combined
voting power of all classes of securities of such corporation or other business
entity.

  28.   Vesting Schedule shall mean the vesting schedule specified in the
Grant/Release pursuant to which the Optionee is to vest in the Option Shares in
a series of installments over his or her period of Service.

11